Citation Nr: 1040899	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim for entitlement to service connection for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1952 to January 
1954.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before a member of the Board; 
however, in September 2009 he withdrew that request.  There is no 
outstanding hearing request pending.  

The Board notes that the Veteran has submitted additional 
evidence after the last adjudication of this claim by the RO; 
however, the evidence is duplicative of the evidence previously 
of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The March 1954 rating decision that denied service connection 
for lumbosacral strain was not appealed and is final.

2.  Some of the additional evidence associated with the claims 
file since the March 1954 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for lumbosacral strain, and raises a 
reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for lumbosacral strain is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to reopen 
the claim for service connection for lumbosacral strain, and the 
need to remand the claim on the merits for additional 
development, the Board finds that no further discussion of VCAA 
compliance is warranted at this time.


Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) 
(holding that the "presumption of credibility" doctrine 
continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for lumbosacral strain was previously denied 
by a March 1954 rating decision because the Veteran had a back 
condition at entry into service and the evidence did not show 
additional superimposed injury or aggravation beyond normal 
progression.  The evidence of record at the time of the decision 
included service treatment records reflecting the Veteran's 
reports of lameness when he works too hard on the 1951 pre 
entrance examination and reporting low back pain on heaving 
lifting or working too hard (lameness) on the February 1952 
entrance examination.  He was seen in service for complaints of 
back pain.  Also of record was a VA examination noting diagnosis 
of lumbosacral strain with subjective symptoms only.

The evidence received since the June 1977 rating decision 
includes statements from the Veteran, a Worker's Compensation 
claim, private treatment records, and VA treatment records.  The 
Veteran also submitted some service treatment records, although 
these were of record at the time of the original denial in 1954.

The Veteran filed a Workman's Compensation claim in February 
1967.  A December 1971 treatment record indicates that while 
working as a steward for the Knights of Columbus in December 
1966, the Veteran moved a bingo table by himself and developed 
acute pain in the low back.  The diagnosis given was discogenic 
low back pain, intermittent.  Private treatment records in the 
1970's show complaints of low back pain.  A March 1999 X-ray 
report showed severe generalized degenerative disc and 
osteoarthritis disease of the lumbar spine, and VA treatment 
records showed a full range of motion of the lumbar spine with no 
kyphosis, scoliosis, lordosis, or muscle spasm present.  Such 
evidence does not indicate that any current back disorder is 
caused by or aggravated by the Veteran's military service.  

However, in various statements, the Veteran alleges that he was 
given a spinal tap during service which caused excruciating back 
pain.  He contends that this event led to his current back 
problems.  In conjunction with this statement, he submitted 
duplicate copies of his service treatment records.  These records 
do not reflect the Veteran had a "spinal tap" as he has 
reported.  They do reflect, however, that he did have an 
injection in his back with procaine to provide pain relief.  
Thus, the Veteran's reference to a spinal tap appears to be 
inaccurate and actually references an injection of pain 
medication into the back.  His contention that this action 
essentially constitutes a superimposed injury that caused or 
worsened his back problems is not inherently incredible in the 
context of a new and material evidence claim.  As the threshold 
for reopening a claim is low and such theory was not previously 
considered, the Board will resolve all doubt in the Veteran's 
favor and find that new and material evidence has been submitted 
to reopen the claim.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for lumbosacral strain is 
reopened, and to this extent only the appeal is granted.


REMAND

Reopening the claim does not end the inquiry.  Rather, the claim 
must still be adjudicated on the merits.  

In this case, a merits determination has not been made by the RO 
in the first instance with regard to the current claim.  Such 
needs to be accomplished on remand. 

Moreover, the Board finds that a VA examination should be 
scheduled to obtain an opinion in this case.  

The Veteran's entrance examination notes he complained of back 
pain.  A private treatment record dated in May 1952 noted that he 
had treated the Veteran on various occasions for severe back 
aches and cramps, with a diagnosis of chronic lumbosacral strain.  
He was seen in December 1952 complaining of back pain.  A January 
1953 X-ray noted the Veteran had a 14-year history of low back 
pain.  Wedging of L1-L2 was noted which may represent natural 
change or old injury.  There was slight lipping of the superior 
surfaces of L4-L5.  There was no evidence of a change in 
configuration of intervertebral spaces or alignment of the 
vertebrae.  In January 1953 he received a local injection of 
procaine.  Another injection of procaine was provided in March 
1953 with some relief of pain.  Discharge examination in January 
1954 noted there was no tenderness or limitation of the back. 

On VA examination in February 1954 the Veteran was diagnosed with 
lumbosacral strain with subjective symptoms only.  X-ray at that 
time revealed straightening of the lumbar lordosis, and some 
lumbar ribs on both sides of the vertebral bodies of L1 which 
were of no significance.  No significant abnormality of any 
lumbar vertebra and the intervertebral spaces were intact.  The 
examiner noted the X-ray was negative except for a sharp decrease 
in the lumbosacral angle.

Post service treatment records reflect that the Veteran filed a 
Workman's Compensation claim in February 1967.  A December 1971 
treatment record indicates that while working as a steward for 
the Knights of Columbus in December 1966, the Veteran moved a 
bingo table by himself and developed acute pain in the low back.  
The diagnosis given was discogenic low back pain, intermittent.  
Private treatment records in the 1970's show complaints of low 
back pain.  Likewise, a March 1999 X-ray report showing severe 
generalized degenerative disc and osteoarthritis disease of the 
lumbar spine, and VA treatment records showing a full range of 
motion of the lumbar spine with no kyphosis, scoliosis, lordosis, 
or muscle spasm present.

In light of the above, the Board finds that a VA examination 
should be scheduled to determine whether the Veteran's current 
back condition is related to a disability which arose during 
service or existed prior to service but was aggravated thereby.  

Accordingly, the case is REMANDED for the following action.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for his low back condition 
since his discharge from service.  After 
securing the necessary release, the RO/AMC 
should request any records which are not 
duplicates of those contained in the claims 
file.   In addition, obtain relevant VA 
treatment records dating since December 
2009 from the Upstate New York Healthcare 
System and associate them with the claims 
file.

2.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA spine examination by a physician.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion and accompanying 
rationale with respect to the following 
questions:

a.	Is the Veteran's currently 
diagnosed low back disability 
related to the complaints of back 
pain treated in service or to any 
event occurring in service? 
b.	If so, did the Veteran have a 
chronic low back condition prior to 
his entering service?
c.	If the Veteran had a low back 
disability existing prior to 
service, was such condition 
permanently worsened during service 
beyond normal progression 
(aggravated)?  In responding to 
this question please also address 
whether the injections in the back 
for pain caused permanent worsening 
of the disorder.
d.	If the examiner finds a preexisting 
low back condition was aggravated 
beyond normal progress during 
service, is the current back 
disorder related to that 
aggravation?

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


